Exhibit 10.5


[FORM OF]


CHANGE IN CONTROL AGREEMENT
Effective January 1, 2018


This Change in Control Agreement (the “Agreement”) is made and entered into
between [_______] (the “Executive”) and Lam Research Corporation, a Delaware
corporation (the “Company”).
RECITALS
A. The Company and Executive desire to enter into this Agreement effective as of
January 1, 2018.
B. In consideration of the mutual covenants herein contained, the parties agree
as follows:
1. Benefits Upon a Change in Control. If a Change in Control (as defined in
Section 5(e) below) occurs during the term of this Agreement, and an Involuntary
Termination of Executive’s employment occurs on or after the date of the initial
public announcement of such Change in Control but before the earlier of (a) the
initial public announcement that the Change in Control will not occur and (b)
the date that is eighteen (18) months following a Change in Control1 (the
“Change in Control Protection Period”), then:
(a)    Base Salary. Within sixty (60) days following the Termination Date (as
defined in Section 5(d) below), the Company shall pay Executive a lump sum
payment equal to eighteen (18) months of Executive’s base salary, as currently
in effect (such amount to be computed without regard to any salary reduction
program then in effect).
(b)    Variable Compensation.
(i) Within sixty (60) days following the Termination Date, the Company shall pay
Executive a lump sum equal to the product of (x) one hundred fifty percent
(150%) and (y) an amount equal to the average of the annual short-term variable
compensation program (currently the Annual Incentive Program and together with
any future short-term variable compensation program, collectively hereinafter
referred to as the “Short-Term Program”)
____________
1For purposes of clarity, the Change in Control Protection Period prior to a
Change in Control applies to a Termination Date (as defined in Section 5(d) for
an Involuntary Termination) that is scheduled to occur on or after the date of
the initial public announcement of a Change in Control but prior to the date of
such Change in Control. In addition, the Change in Control Protection Period
following a Change in Control applies to a notice of the Involuntary Termination
(in accordance with Section 7) that is given or received by the Company, as
applicable, within the applicable period following the Change in Control.




--------------------------------------------------------------------------------






payments earned by the Executive over the last five (5) years in which the
Executive was employed with the Company on December 31st of such year (the
“Five-Year Average Amount”)2;
(ii) Within sixty (60) days following the Termination Date, the Company shall
pay Executive a pro-rata amount (based on the number of full calendar months
worked during the calendar year during which the Termination Date occurs) of the
Five-Year Average Amount;
(iii) If at the Termination Date, payment has not been made under the Short
-Term Program that was in effect during the calendar year prior to the year in
which the Termination Date occurs, the Company shall pay the Executive, not
later than March 15th of the year in which the Termination Date occurs, the full
amount Executive would have earned under such prior-year program (based on the
performance results achieved under such program), as if Executive’s employment
had not been terminated.
(c)    Health Insurance.
(i) If the Executive qualifies for participation in the Company’s Retiree Health
Plan prior to the Termination Date, then the Executive will receive the benefits
Executive qualifies for under the Retiree Health Plan, or if such plan has been
terminated prior to the Termination Date, within sixty (60) days following the
Termination Date the Company shall pay the Executive a lump sum amount (the
“Medical Plan Payment”) equal to the present value of the benefits for which the
Executive qualified prior to the termination of such program. The present value
of such benefits shall be determined actuarially based on the actual cost of
replacing the benefits as of the Termination Date.
(ii) If the Executive does not qualify for participation in the Retiree Health
Plan prior to the Termination Date, within sixty (60) days following the
Termination Date, the Company shall pay in a lump sum any COBRA premiums the
Executive would be required to pay for the COBRA benefits selected by Executive
for twelve (12) months after the Executive’s Termination Date (eighteen (18)
months for an Executive who has been employed with the Company for twenty (20)
years or more as of the Termination Date).
___________
2 If the Executive received a partial year Short-Term Program payment in any
year included in the Five-Year Average Amount due to being a new hire, such
partial year payment shall be annualized for purposes of the calculation of the
Five-Year Average Amount. If the Executive has been employed with the Company
for less than five years (or partial years), the average shall be computed based
on such fewer number of years. Any guaranteed bonus payment paid to the
Executive shall be included in the calculation of the Five-Year Average Amount,
unless such payment was a one-time event (such as a sign-on bonus for a new
hire).


-2-

--------------------------------------------------------------------------------






(d)    Equity Awards. Except as provided in Section 1(e) below, the unvested
portion(s) of any stock options/Restricted Stock Units (“RSUs”), which are
solely service based, that were granted to Executive prior to the Change in
Control shall automatically be accelerated in full so as to become completely
vested as of the Termination Date. The stock options shall remain exercisable
for two years following the Termination Date unless they are earlier exercised
or expire pursuant to their original terms, or unless they are exchanged for
cash in connection with any Change in Control. The Company will issue the shares
underlying the RSUs within sixty (60) days of the Termination Date.
(e)    In the event of a Change in Control, for any Market-Based Performance
RSU, a type of RSU provided by the Company to the Executive with the number of
shares paid based on the relative performance of the total stockholder return of
the Company’s common stock compared to that of a designated comparison group,
(“mPRSU”)/performance-based RSU, which is a performance-based RSU other than a
mPRSU (“PRSU”), awards outstanding at the time of the Change in Control, the
mPRSUs/PRSUs shall be converted into a Cash Award as determined under the terms
of the mPRSU/PRSU Award Agreement. For the avoidance of doubt, mPRSUs/PRSUs
shall not receive the treatment outlined in Sections 1(d) or 4 of the Change in
Control Agreement, which applies to stock options and RSUs that are solely
service based.
(i) Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination during the Change in Control Protection Period, the Cash Award (as
defined in the mPRSU/PRSU Award Agreement), shall be paid out to the Executive
within sixty (60) days following the Termination Date.
(ii) Change in Control, No Termination. In the case of a Change in Control where
the Executive’s employment does not terminate during the Change in Control
Protection Period, the Executive shall receive the Cash Award (as defined in the
mPRSU/PRSU Award Agreement) when ordinarily paid out (under the mPRSU/PRSU Award
Agreement).
2.    Long-Term Cash Program Awards. In the event of a Change in Control, for
any long-term cash-based variable compensation program (although none currently,
any future long-term cash-based variable compensation program, hereinafter the
“Long -Term Cash Program”) awards outstanding (which may include more than one
Long-Term Cash Program performance cycle) at the time of the Change in Control,
performance cycles under such programs shall cease as of the date of the Change
in Control. The Company shall pay Executive, subject to the payout dates and
restrictions below, all accrued amounts as of the last full completed quarter as
of the date of the Change in Control, under each performance cycle of such
program, plus the Remaining Target Amount for each performance cycle under each
such program (together, the “Payment Amounts”). The Remaining Target Amount
shall equal, for each performance cycle under each program, the target amount
multiplied by the number of quarters in the performance cycle that end after the
time of the Change in Control, divided by the total number of quarters in


-3-

--------------------------------------------------------------------------------




the full performance cycle. Payment shall be made at the times specified below,
and pending payment, the Company shall hold such amount in a book account for
the Executive.
(a)     Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination during the Change in Control Protection Period, the Payment Amounts
shall be paid out to the Executive within sixty (60) days following the
Termination Date.
(b)    Change in Control, No Termination. In the case of a Change in Control
where the Executive’s employment does not terminate during the Change in Control
Protection Period, the Executive shall receive the Payment Amounts when it is
ordinarily paid out. For avoidance of doubt, if there are multiple Long-Term
Cash Program performance cycles, portions of the Payment Amounts may be paid in
different years, each in accordance with the terms of the relevant performance
cycle.
3.    Limitations. No Change in Control benefits under Sections 1 or 2 will
apply if the Change in Control or Involuntary Termination occurs after the
Executive has (i) given notice of Voluntary Resignation or (ii) been given
notice of termination for Cause by the Company, unless that notice of
termination for Cause is subsequently withdrawn (in writing) by the Company and
Executive’s employment does not terminate as a result of such notice.
4.    Acceleration. Except as provided in Section 1(e) above, if the Company is
acquired by another entity in connection with a Change in Control and there is
or will be no market for the Common Stock of the Company, the vesting of all
Executive’s stock options/RSUs, which are solely service based, that are granted
prior to the Change in Control, will accelerate immediately prior to the Change
in Control (and, for stock options, be immediately exercisable) if the acquiring
company does not provide Executive with stock options/RSUs comparable to the
unvested stock options/RSUs granted to the Executive by the Company, regardless
of whether the Executive’s employment is terminated.    
5.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Cause. “Cause” shall mean: (1) Executive’s willful and continued failure
to perform the duties and responsibilities of Executive’s position after there
has been delivered to Executive a written demand for performance from the Board
of Directors of the Company (the “Board”) which describes the basis for the
Board’s belief that Executive has not substantially performed Executive’s duties
and responsibilities and provides Executive with thirty (30) days to take
corrective action; (2) Any act of personal dishonesty knowingly taken by
Executive in connection with Executive’s responsibilities as an employee of the
Company with the intention or reasonable expectation that such action may result
in substantial financial enrichment of Executive; (3) Executive’s conviction of,
or plea of guilty or nolo contendere to, a felony; (4) a willful and knowing act
by the Executive which constitutes gross misconduct; or (5) A willful breach of
a material provision of this Agreement by the Executive. Termination for Cause
shall not be deemed to have occurred unless, by the affirmative vote of all of
the members of the Board (excluding the Executive and any person who reports to
the Executive, if applicable), at a


-4-

--------------------------------------------------------------------------------




meeting called and held for that purpose (after reasonable notice to the
Executive and Executive’s counsel and after allowing the Executive and
Executive’s counsel to be heard before the Board), a resolution is adopted
finding that in the good faith opinion of such Board members the Executive was
guilty of conduct set forth in (1), (2), (3), (4) or (5) of this Section 5(a),
specifying the particulars thereof.


(b)    Disability. “Disability” shall mean that the Executive is unable to
engage in any substantial gainful activity by reasons of any readily
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuing period of not less than twelve
(12) months. A Disability must be certified by an approved Company physician.
The date of Disability is the date on which the Disability is incurred.


(c)    Involuntary Termination. “Involuntary Termination” shall mean:


(i) a material reduction of the Executive’s duties or responsibilities (other
than for Cause or as a result of death or Disability);


(ii) a material reduction in the Executive’s base salary and benefits package,
other than a reduction in base salary which is part of, and generally consistent
with, a general reduction of salaries of all executive officers of the Company
and of any party acquiring control of the Company in a Change in Control, or
other than a change in Executive's benefits package that continues to provide
Executive with comparable benefits to those enjoyed prior to the change;
(iii) a material reduction by the Company in the Executive’s current Target
Total Direct Compensation, other than any such reduction applicable to all
executive officers of the Company and any party acquiring control of the Company
in a Change in Control generally. For purposes of the foregoing, Target Total
Direct Compensation means current annual base salary (determined in the same
manner as in Section 5(c)(ii)) plus current annual benefits plus current annual
target amounts under the Combined Programs, and to the extent that Target Direct
Compensation includes equity awards, the value of such equity shall be
determined at the time of grant based on the total stock compensation expense
(FAS 123R) associated with that award;
(iv) the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Executive
is required to change Executive’s principal place of employment to such new
location;
(v) any termination of the Executive’s employment by or at the request of the
Company other than for Cause, Disability or death;
(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 6 below; or


-5-

--------------------------------------------------------------------------------




(vii) any material breach by the Company of any material provision of this
Agreement;
subject to the following: (A) None of the foregoing actions shall constitute
Involuntary Termination if the Executive has agreed thereto. (B) Except with
respect to an event described in Section 5(c)(v), the foregoing actions shall
constitute Involuntary Termination only if and to the extent that (x) within 90
days of the occurrence of the events giving rise to an Involuntary Termination,
the Executive provides written notice to the Company setting forth in reasonable
detail such facts which Executive believes constitute Involuntary Termination,
(y) any circumstances constituting Involuntary Termination remain uncured for a
period of thirty (30) days following the Company’s receipt of such written
notice, and (z) the Termination Date occurs within one hundred and eighty (180)
days following the initial existence of the event giving rise to an Involuntary
Termination.
(d)    Termination Date. “Termination Date” shall mean the last day of notice
period required by Section 5(c) above, although the Company may pay to the
Executive the compensation Executive would have otherwise received during such
period in lieu of such notice, in which case the earlier date at which the
Company waives notice and pays the Executive in lieu of such notice shall be the
Termination Date. All payments under this Agreement will be calculated as of the
applicable Termination Date unless otherwise agreed to in writing by the
Company. Notwithstanding the foregoing, in the event of an Involuntary
Termination occurring as set forth in Section 1, if the Termination Date would
otherwise have occurred prior to the Change in Control, the Termination Date
shall take place on the date of the Change in Control. The Company and the
Executive shall take all steps necessary to ensure that any termination
described in this Agreement constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code (the “Code”), and
notwithstanding anything to the contrary, the date on which such separation from
service takes place shall be the Termination Date.
(e)    Change in Control. “Change in Control” shall mean the occurrence of any
of the following events:
(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, but excluding any person or
group as such terms is used in Rule 13d-1(b) under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities;
(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the effective date of this Agreement, or (B)
are elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination (but shall not include an individual whose election or nomination
is in


-6-

--------------------------------------------------------------------------------




connection with an actual or threatened proxy contest relating to the election
of directors to the Company);
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than through a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
hereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or the stockholders of the Company approve a plan of complete
liquidation of the Company; or the consummation of a sale or disposition by the
Company of all or substantially all the Company’s assets (other than to a
subsidiary or subsidiaries); or
(iv) Any other event as determined by the independent members of the Board, in
the sole discretion of the independent members of the Board.
(f)    Voluntary Resignation. “Voluntary Resignation” shall mean Executive’s
termination of Executive’s employment at any time, for any reason, by the
Executive, other than by reason of Involuntary Termination, death or Disability.
(g)     Combined Programs. “Combined Programs” means any short-term or long-term
variable compensation program offered by the Company to its executive officers
generally (and which are currently the Annual Incentive Program and the
Long-Term Incentive Program). “Combined Programs” does not include the Global
Products Group RSU program or any other one-time equity or cash award. “Combined
Programs” does include any guaranteed payment that is part of an annual
compensation program for the Executive.
6.    Successors.
(a)    Company’s Successors. The Company shall require a successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets (each a “Successor Company”) to assume the
Company’s obligations under this Agreement and agree expressly to perform such
obligations in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any Successor
Company which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.
(b)    Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


-7-

--------------------------------------------------------------------------------






7.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by Federal Express or a comparable air
courier company. In the case of the Executive, notices sent by courier shall be
addressed to him at the home address that Executive most recently communicated
to the Company in writing. In the case of the Company, notices sent by courier
shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of its Chief Legal Officer.
(b)    Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of any Involuntary Termination shall be communicated by a
notice of termination to the other party hereto given in accordance with Section
7(a) of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the Termination Date.
8.    Non-Compete; Non-Solicit.
(a)    The parties hereto recognize that the Executive’s services are special
and unique and that Executive’s level of compensation and the provisions herein
for compensation upon Involuntary Termination are partly in consideration of and
conditioned upon the Executive’s not competing with the Company, and that the
covenant on Executive’s part not to compete and not to solicit as set forth in
this Section 8 is essential to protect the business and goodwill of the Company.
(b)    The Executive agrees that prior to the Termination Date, the Executive
will not either directly or indirectly, whether as a director, officer,
consultant, employee or advisor or in any other capacity (1) render any services
to any company, business, agency, partnership or entity engaged in a business
competitive with the Company (“Restricted Business”) other than the Company, or
(2) make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 8, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, any Successor
Company and any other corporation or entity of which the Executive may serve as
a director, officer or employee at the request of the Company or any Successor
Company.
(c)    Prior to the Termination Date, and for the period extending six (6)
months thereafter, the Executive will not directly induce or attempt to
influence any employee of the Company to leave its employ and join any
Restricted Business in or within 50 miles of Fremont, California.


-8-

--------------------------------------------------------------------------------




(d)    The Executive agrees that the Company would suffer an irreparable injury
if Executive were to breach the covenants contained in subparagraphs (b) or (c)
and that the Company would by reason of such breach or threatened breach be
entitled to injunctive relief in a court of appropriate jurisdiction, and the
Executive hereby stipulates to the entering of such injunctive relief
prohibiting him from engaging in such breach.
(e)    If any of the restrictions contained in this Section 8 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope or
other provisions thereof, then the parties hereto contemplate that the court
shall reduce such extent, duration, geographical scope or other provisions
hereof (but only to the extent necessary to render such restrictions
enforceable) and then enforce this Section 8 in its reduced form for all
purposes in the manner contemplated hereby.
9.    Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Executive, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall receive either the full severance amount or a lesser amount that does not
trigger an excise tax, whichever produces a greater after-tax benefit to the
Executive, as determined by the Company.
10.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.
(b)    Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(c)    Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Company’s Employment,
Confidential Information and Invention Assignment Agreement previously executed
by the Executive, or any indemnification agreement between Executive and the
Company. Any benefit amounts referenced as payable to the Executive pursuant to
this Agreement are the sole and exclusive amounts payable to the Executive for
the category of benefit addressed by such amounts; provided, however, that this
Agreement shall not limit any right of Executive to receive any payments or
benefits under an employee benefit or employee compensation plan of the Company,
initially adopted prior to or


-9-

--------------------------------------------------------------------------------




after the date hereof, which are expressly contingent thereunder upon the
occurrence of a Change in Control (including, but not limited to, the
acceleration of any rights or benefits thereunder). Notwithstanding the
foregoing, in no event shall Executive be entitled to any payment or benefit
under this Agreement which duplicates a payment or benefit received or
receivable by Executive under any severance or similar plan or policy of
Company, and in any such case Executive shall only be entitled to receive the
greater of the two payments.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the state of California,
without regard to conflicts of law provisions thereof.
(e)    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, the Agreement shall remain in full force and effect as
to the remaining provisions, and the parties shall replace the invalid or
unenforceable provision with one which reflects the parties’ original intent in
agreeing to the invalid/unenforceable one.
(f)    No Assignment of Benefits. Except as otherwise provided herein, the
rights of any person to payments or benefits under this Agreement shall not be
made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection 10(f) shall be void.
(g)    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(h)    Section 409A of the Code. Notwithstanding anything herein to the
contrary, if at the time of the Executive’s termination of employment with the
Company, the Company has determined that the Executive is a “specified employee”
as defined in Section 409A of the Code and any severance payments and benefits
to Executive are considered a “deferral of compensation” under Section 409A of
the Code (the “Deferred Payments”), such Deferred Payments that are otherwise
payable within the first six months following the Termination Date will become
payable on the first business day of the seventh month following the Executive’s
Termination Date, or if earlier the date of the Executive’s death. In the event
that payments under this Agreement are deferred pursuant to this Section 10(h),
then such payments shall be paid at the time specified in this Section 10(h)
without interest. The Company shall consult with the Executive in good faith
regarding the implementation of the provisions of this Section 10(h) provided,
that neither the Company nor any of its employees or representatives shall have
any liability to the Executive with respect thereto. Any amount under this
Agreement that satisfies the requirements of the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute
Deferred Payments for purposes of this Agreement. Any amounts scheduled for
payment hereunder when they are ordinarily paid out or when they are made to
other executive officers, will nonetheless be paid to Executive on or before
March 15th of the year following the year when the payment is no longer subject
to a substantial risk of forfeiture. For purposes of Section 409A of the Code,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate


-10-

--------------------------------------------------------------------------------




payments, and references herein to the Executive’s termination of employment
shall refer to Executive’s separation of services with the Company within the
meaning of Section 409A of the Code. Notwithstanding anything to the contrary
herein, except to the extent any expense, reimbursement or in-kind benefit
provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (x) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (y) the reimbursements for expenses for which the Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
(i)    Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.
(j)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
(k)    Term. This Agreement shall expire on December 31, 2020, unless prior to
the first such date to occur, the Company enters an Acquisition Agreement, in
which case this Agreement shall remain in effect in connection with such Change
in Control. Further, in the event that a reduction in Executive’s salary grade
occurs in contemplation of a Change in Control, this Agreement shall remain in
effect in connection with that Change in Control.
(l)    Arbitration. At the option of either party, any and all disputes or
controversies whether of law or fact and of any nature whatsoever arising from
or respecting this Agreement shall be decided by arbitration under the rules of
the American Arbitration Association in accordance with the rules and
regulations of that Association with the exception of any claim for temporary,
preliminary or permanent injunctive relief arising from or respecting this
Agreement which may be brought by the Company in any court of competent
jurisdiction irrespective of Executive’s desire to arbitrate such a claim.
The arbitrator shall be selected as follows. In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. If the parties cannot agree on an arbitrator, the Company and the
Executive shall each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator. The Company reserves
the right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.


-11-

--------------------------------------------------------------------------------




Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator, who, if more than one, shall act
by majority vote, shall have the power and authority to decree any and all
relief of an equitable nature including, but not limited to, such relief as a
temporary restraining order, a temporary and/or permanent injunction, and shall
also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that the Executive shall be entitled to reimbursement for
Executive’s reasonable attorney’s fees to the extent Executive prevails as to
the material issues in such dispute. The reimbursement of attorney’s fees shall
be made promptly following delivery of an invoice therefor. The decree or
judgment of an award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.
Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.
(m)    Company Release. As a condition to the Company’s obligations pursuant to
this Agreement, the Executive agrees to execute a release of claims against the
Company (the “Release”), substantially in the form attached hereto as Exhibit A,
by the fifty-third (53rd) day following the Executive’s Termination Date. If the
Company has not received an irrevocable Release by the sixtieth (60th) day
following the Termination Date, the Company shall be under no obligation to make
payments or provide benefits under this Agreement; provided such sixty (60) day
period shall be tolled during the pendency of any arbitration proceeding under
this Agreement. In the event one or more of the provisions of the Release
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of the Release, and the Release shall be construed as if such
invalid, illegal or unenforceable provision had never been contained therein.


-12-

--------------------------------------------------------------------------------




(n)    Whistleblower Laws and Governmental Investigations. Nothing in this
Agreement prevents the Executive from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.




IN WITNESS WHEREOF, the parties have executed this Agreement.
LAM RESEARCH CORPORATION




By: ________________
   [Name]


Its: [Title]
 
DATED:_____________ , 20__










   
[Name of Executive]
 
DATED: ________________ , 20__







-13-

--------------------------------------------------------------------------------





EXHIBIT A
COMPANY RELEASE




--------------------------------------------------------------------------------






changeincontrolagreem_image1.gif [changeincontrolagreem_image1.gif]




LAM RESEARCH CORPORATION RELEASE
                
This Release (“Release”) constitutes a binding agreement between you, ______[EMP
NAME]______, Lam Employee No. ___[EE I.D.]___, and Lam Research Corporation
(“Lam” or “the Company”). Please review the terms carefully. We advise you to
consult with an attorney concerning its terms.


1.
This Release is provided to Lam pursuant to a Change in Control Agreement (your
“Agreement”) between you and Lam. You understand that if you choose not to sign
this Release, as provided in your Agreement Lam has no obligation to make any
payments or provide any benefits provided in your Agreement.



2.
You understand that your obligations under the Confidential Information and
Invention Assignment Agreement, or similarly titled agreement, you signed at the
beginning of your employment with Lam are ongoing and binding and survive the
termination of your employment with Lam, regardless of whether you sign this
Release.



3.
If you agree to this Release, you will be eligible to receive the payments and
benefits provided in your Agreement. You must sign and return this Release
within fifty-three (53) days, and it must become irrevocable (as discussed in
Sections 4.E. and 8 below), within sixty (60) days of your Termination Date (as
defined in your Agreement). You may, at your discretion, sign and return the
Release sooner. You are hereby advised to consider the terms of this Release and
consult with an attorney of your choice prior to executing this Release. Lam is
under no obligation to pay any amounts or provide any benefits under your
Agreement until such release is irrevocable. Lam will make such payments and
provide such benefits under your Agreement as soon as practicable, in accordance
with the terms of your Agreement and in accordance with IRC Section 409A and
accompanying Treasury Regulations (although Lam makes no representation about
any specific tax treatment applicable to you). Neither Lam nor the Executive
shall have the right to accelerate or defer the delivery of any payments or
provision of any benefits except as specifically permitted or required by
Section 409A.



4.
In exchange for and in consideration of the payments and benefits provided for
in your Agreement, you agree to, and agree to abide by, the following terms:

A.
Release. You hereby waive and release, and promise never to assert, any and all
claims, except workers compensation or unemployment compensation claims, that
you have, or may have at any time, against Lam and its predecessors,
subsidiaries, related entities, and their officers, directors, shareholders,
agents, attorneys, employees, benefit plans, successors, or assigns
(collectively “Released Parties”) at all or, specifically, arising from or
related to your employment with Lam and/or the termination of your employment
with Lam. These claims include, but are not limited to, all claims arising under
federal, state, and/or local statutory or common law, including, but not limited
to, claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act (or comparable provision under any
other state’s law), the Equal Pay Act of 1963, California Labor Code Section
1197.5 (or comparable provision under any other state’s law), the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act (OWBPA), the Americans with Disabilities Act (ADA), the Civil
Rights Act of 1866, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification (WARN) Act, California Labor Code Section
1400 et seq., and any other laws, regulations, or





--------------------------------------------------------------------------------




ordinances relating to employment or employment discrimination, and the laws of
contract and tort, to the full extent permitted by law. You are, through this
Release, releasing the Company from any and all claims you may have against the
Company, including claims under the Age Discrimination in Employment Act of
1967, 29 U.S.C. §621, et seq. (ADEA) with the exception of (i) your right to
receive the payments provided for in, or to enforce, your Agreement and (ii) any
claims you may have pursuant to any written agreement, the Company’s certificate
of incorporation or bylaws, or as mandated by statute, to indemnification as a
director or officer of the Company; further, rights or claims under the Age
Discrimination in Employment Act that may arise after the date this Agreement is
executed are not waived.

Executive understands and agrees that Executive is waiving the right to any
monetary recovery in connection with any complaint or charge that Executive may
file with an administrative agency, except with respect to any monetary recovery
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002.
B.
Release of Unknown Claims. You agree to waive and release and promise never to
assert any claims or potential claims that you might have against the Released
Parties, whether or not you know or might have reason to know of such claims or
potential claims or of the facts potentially giving rise to any such claims or
potential claims. Specifically, you agree to waive, and by executing this
Release do waive, your rights under section 1542 of the Civil Code of
California, or comparable provision of another state’s law, which states:



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.
C.
Acknowledgment of 21-Day Consideration Period: If you are 40 years of age or
older, you acknowledge and agree that you have been given at least 21 days to
consider the terms of this Release before signing it1. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date (as indicated below) you sign this Release. You affirm that
you have not been asked by the Company to shorten your time period for
consideration of whether to sign this Release. You affirm that the Company has
not threatened to withdraw or alter the payments or benefits due to you prior to
the expiration of the 21-day period nor has the Company provided different terms
to you because you have decided to sign this Release prior to the expiration of
the 21-day consideration period. You understand that by your having waived some
portion of the 21-day consideration period, the Company may expedite the
processing of some of the payments or benefits provided to you in reliance upon
your signing this Release.

D.
No Re-Start of Consideration Period: You agree that any changes to this Release
or to the payments or benefits and terms offered or that may be offered to you
after your initial receipt of this Release, whether any such changes
(individually or collectively) are material or immaterial, do not and shall not
restart the running of the consideration period.

E.
Right to Revoke: You understand that if you sign this Release, you can change
your mind and revoke it within seven days after signing it by returning it with
written revocation notice to the Company in the manner described in the notice
provision of your Agreement. You understand that the release and waiver set
forth above will not be effective until after this seven-day period has expired.

____________
1Insert 45 day Consideration Period in circumstances required by law.






--------------------------------------------------------------------------------




F.
Binding Agreement: You understand that following the seven-day revocation
period, this Release will be final and binding. You promise that you will not
pursue any claim that you have settled by this Release. If you break this
promise, you agree to pay all of the Company’s costs and expenses (including
reasonable attorneys’ fees) related to the defense of any claims, except this
promise not to sue does not apply to claims that you may have under the OWBPA
and the ADEA. Although you are releasing claims that you may have under the
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA, a court has the
discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this Release,
whichever is less. You also recognize that the Company may be entitled to
recover costs and attorney’s fees incurred by the Company as specifically
authorized under applicable law. You further understand that nothing in this
Release generally prevents you from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC, NLRB, or
any other federal, state or local agency charged with the enforcement of any
employment laws, although by signing this Release you are waiving your right to
individual relief based on claims asserted in such a charge or complaint.
Nothing in this Agreement shall be construed to waive any right that is not
subject to waiver by private agreement under federal, state or local laws, such
as claims for workers compensation or unemployment benefits.

G.
Authorization for Deductions from Paychecks and Other Payments. You hereby
authorize Lam to deduct and withhold from your paychecks and from any other
payments of cash compensation due to you, from the date of this Release forward,
any and all amounts you may, from time to time, owe to Lam for any reason,
including (without limitation) loans or advances to you, reimbursement of paid
but unvested signing or relocation bonuses, amounts due under a promissory note,
taxes or tax withholding paid or to be paid by Lam on your behalf. If you owe
Lam monies as documented in a promissory note or other written agreement, the
repayment terms of that document will apply.

H.
Confidentiality of Terms of this Release. You agree not to disclose to any other
person or entity any information regarding the terms of this Release, or the
fact of its existence, or the amounts of any payments or benefits made to or
provided to you, except that you may disclose such information to your immediate
family (spouse, children, or parents), attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for such
person to render professional services to you, or as you otherwise may be
compelled by law. You will instruct any such persons to whom you make such
disclosures, however, to maintain the confidentiality of such information,
consistent with your obligations to maintain its confidentiality hereunder.

I.
Non-Solicitation. For a period of six months after your Termination Date, you
agree not to solicit or induce, directly or indirectly, any current Lam
employee, contractor or consultant to leave Lam’s employment or discontinue his
or her relationship with Lam, either to commence employment or a relationship
with another company or otherwise.

J.
Non-Disparagement. You hereby agree that you will not disparage, criticize,
slander, or libel Lam or any of its products, technologies, policies, actions,
employees, officers, or agents, to any third party or person, including without
limitation any supplier, customer, or prospective customer or business partner
of Lam.



5.
To accept this Release, please sign and date it below and provide it to the
Company in the manner described in the notice provision of your Agreement. If
your Release is not executed and returned within 53 days and irrevocable within
60 days from the Termination Date (as defined in your Agreement), the offer of
the payments and benefits described in your Agreement shall automatically expire
and this offer shall be deemed revoked.





--------------------------------------------------------------------------------






6.
In the event that you breach any of your obligations under this Release or as
otherwise imposed by law, Lam will be entitled to recover the payments and
benefits paid under your Agreement and to obtain all other relief provided by
law or equity. Lam’s rights and remedies arising hereunder are cumulative of any
and all other rights or remedies Lam may have in the event of a breach of this
Release by you.



7.
By signing this Release, you acknowledge that you have had the opportunity to
review this Release carefully with an attorney of your choice concerning its
terms and effect, and that the waivers, settlement, and releases made herein are
knowing, voluntary, informed, and consensual.



8.
You understand that once you have signed this Release, you have an additional
seven (7) days to revoke your acceptance by submitting a written notice of your
revocation to the Company in the manner described in the notice provision of
your Agreement. If you do not revoke your acceptance within seven (7) days of
your acceptance, the Release will be deemed effective, binding and enforceable.
Please note that this means your executed Release must be received by the Chief
Legal Officer of the Company, within 53 days of Termination Date (as defined in
your Agreement) or the Company shall be under no obligation to make the payments
or provide the benefits under your Agreement.



9.
This Release shall be construed and enforceable in all respects pursuant to
California law, notwithstanding conflict of laws considerations or the
preference, policy or law of any other jurisdiction or forum. Any dispute or
action arising from or related to this Release shall be brought in federal or
California state court located in the County of Santa Clara, California, and in
no other jurisdiction or venue. The invalidity or unenforceability of any
provision(s) of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

















I, THE UNDERSIGNED, HAVE BEEN ADVISED IN WRITING THAT I HAVE HAD AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS RELEASE.


I, THE UNDERSIGNED, HAVE READ THIS RELEASE, UNDERSTAND ITS TERMS, AND UNDERSTAND
THAT I ENTER THIS RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE ALL
CLAIMS I HAVE OR MIGHT HAVE AGAINST LAM RESEARCH CORPORATION TO THE FULL EXTENT
PERMITTED BY LAW. I SIGN THIS RELEASE VOLUNTARILY AND KNOWINGLY.










--------------------------------------------------------------------------------




ACKNOWLEDGED, UNDERSTOOD AND AGREED
 
ON BEHALF OF LAM RESEARCH CORPORATION:
___________________________________
 
___________________________________
[EMP NAME]
 
[NAME]
 
 
[TITLE]
Date: ______________________________
 
Date: ______________________________





